Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2016

                                       No. 04-16-00398-CR

                                       Susan I. ANDERSON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0841
                          Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        A trial court’s certification of defendant’s right of appeal has been filed in this appeal.
The trial court judge has certified that in this criminal case the trial court amended the
defendant’s conditions of probation and “the defendant has NO right of appeal.” Therefore, we
ORDER the trial court clerk to file an electronic clerk’s record within TEN DAYS from the date
of this order containing the following documents:

         1.    all pre-trial orders and the related pre-trial motions;

         2.    all motions and orders pertaining to the trial court’s order amending the
                 conditions of probation;

         3.    the Judgment;

         4.    all post-judgment motions and orders;

         5.    the Notice of Appeal;

         6.    the Trial Court’s Certification of Defendant’s Right of Appeal; and

         7.    the Criminal Docket Sheet.
        We DIRECT the clerk of this court to send a copy of this order to the attorneys of record,
the trial court clerk, and the court reporter(s) responsible for preparing the reporter’s record in
this appeal.

       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court